Citation Nr: 0525998	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-14 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to June 
1976 in the U.S. Army, October 1981 to September 1987 in the 
Air Force, and October 1987 through December 1999 in the 
Navy, from which branch of service he retired..  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating determination of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for 
hypertension.  

In September 2005, the Board received two letters addressed 
by the veteran to the RO, with enclosures, both dated August 
1, 2005, addressing an issue of service connection for 
psoriatic arthritis and/or psoriasis.  As that matter is not 
currently certified on appeal to the Board, it is referred to 
the RO for appropriate action.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
hypertension either had its onset in service, or pre-existed 
service and was permanently worsened therein, or that 
hypertension was manifested to a degree of ten (10) percent 
or more within one year after service separation.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active military service, nor may it be presumed to 
have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

The record shows that the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for hypertension.  In 
an April 2003 letter, the RO informed the appellant of the 
types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the 
VCAA.  Moreover, the discussions in the August 2003 rating 
decision and the March 2004 statement of the case (SOC) 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the SOC contained pertinent language from the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

We therefore believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim.  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.   Factual Background

Service medical records indicate that at the veteran's 
enlistment examination in December 1972, his blood pressure 
was 110/70 (systolic/diastolic).  At that examination, the 
veteran reported having good health, and denied having or 
having had high or low blood pressure.  In March 1975 the 
veteran complained of nausea and vomiting.  His blood 
pressure was 118/70.  In March 1976, the veteran's blood 
pressure was 122/70, and the examiner noted that his heart 
was normal.  

A report of medical examination in October 1981 shows the 
veteran's blood pressure was 120/86 sitting; 118/80 
recumbent; and 122/86 standing.  The examiner reported the 
veteran's electrocardiogram was normal and that the veteran 
had a normal heart.  An electrocardiogram in November 1982 
was within normal limits, and the veteran's blood pressure 
was 124/80.  The veteran was also afforded a coronary artery 
risk evaluation in November 1982, at which time the veteran's 
blood pressure was 128/88.  Based on the results of the 
evaluation, the examiner did not consider the results or the 
veteran's relative risk "significant".  At a routine flight 
examination in August 1983, the veteran's blood pressure was 
126/74 sitting and 120/82 standing.  

An April 1984 service medical record shows that the veteran 
complained of an irregular heart beat and reported that his 
father had a history of hypertension.  An electrocardiogram 
was within normal limits, and the veteran's blood pressure 
was 122/82.  At a "mini-physical" performed in September 
1984, the veteran's blood pressure was 122/71.  At an 
examination in September 1985, his blood pressure was 108/78 
sitting and 118/80 standing.  At a dental examination that 
same month, his blood pressure was 118/76.  At a dental 
examination in October 1986, the veteran's blood pressure was 
124/80.  Additional dental records from August 1990 to 
September 1997 show blood pressure readings of 128/88, 
130/84, 125/86, 138/78, and 130/86.  

The veteran reported to sick call in November 1995 with 
complaints of a runny nose and body aches.  His blood 
pressure was 120/86.  He was prescribed Actifed and Tylenol.  
That same month at an annual examination, the veteran 
reported that he did not have high or low blood pressure and 
that he was experiencing heart palpatations.  The examiner 
noted that the palpitations occurred four years ago, and did 
not consider them disabling.

The veteran reported to sick call in May 1996 with complaints 
of nasal congestion.  His blood pressure was 142/86.  
Additional service medical records in April 1997 indicate the 
veteran's blood pressure was 120/78 and 116/68.  In March 
1998, the veteran complained of having a cold and cough.  His 
blood pressure was 132/82.  

The veteran reported to sick call in July 1998 with 
complaints of dizziness.  His blood pressure was 140/94.  The 
impression was a transient vertigo episode, and he was told 
to follow-up if the condition recurred or worsened.  There is 
no evidence of record that documents a follow-up examination.  
In September 1999, the veteran complained of hemorrhoid pain.  
His blood pressure was 140/88.  At a dental examination that 
same month, his blood pressure was 120/90.  

At his retirement examination in October 1999, the veteran 
noted that he did not have heart trouble and that he did not 
know whether he had high or low blood pressure.  His blood 
pressure reading was 138/88, and the examiner noted in the 
clinical evaluation that the veteran's heart was normal.  

Post-service medical records show that, at a VA genitourinary 
examination in April 2002, the veteran's blood pressure was 
110/74.  

Private medical records in July 2002 indicate the veteran's 
sitting blood pressure was 150/100 on the left arm and 148/98 
on the right.  The examiner noted that the veteran's blood 
pressure was high, and that his father had a history of 
hypertension. The veteran was told to check his blood 
pressure in one week.  One week later the veteran's blood 
pressure was 140/100.  The assessment was hypertension.  The 
examiner noted the veteran was not exercising, and prescribed 
Toprol XL.  The veteran was told to follow-up in one week, 
but there is no evidence of record documenting a one week 
follow-up.  

In November 2002, the veteran's blood pressure was 140/98.  
The examiner increased the veteran's medication and told him 
to follow-up in one week.  One week later, the veteran's 
blood pressure was 114/76.  Additional readings show his 
standing blood pressure was 137/88 on his left arm and 147/88 
on his right.  His sitting blood pressure was 130/81 on the 
left and 126/76 on the right.  The assessment was again 
hypertension, and the examiner increased the veteran's 
medication.  The veteran was also told to exercise and 
follow-up on his blood pressure.  In December 2002, the 
veteran's blood pressure was 154/102.  The assessment was 
hypertension, poorly controlled.  The examiner told the 
veteran to continue taking Toprol, and also prescribed 
Benicar.  

The veteran submitted a formal claim for entitlement to 
service connection for hypertension in December 2002.  
Private medical records indicate that in January 2003 his 
blood pressure was 132/84.  In February 2003, his blood 
pressure was 124/74, and it was noted that he should continue 
taking his medication.  At a clinic visit in May 2003, the 
veteran's blood pressure readings were 112/68 and 110/70.  

At a VA hypertension examination conducted in May 2003, three 
blood pressure readings were recorded - 120/80, 118/78, and 
110/78.  It was noted that the date of his initial diagnosis 
of hypertension was January 2003, but that "the veteran has 
no idea what the numbers were at that time."  He was 
manifesting no symptoms of hypertension at the examination, 
and his blood  pressure was well controlled with Benicor.  He 
was 5'10" tall, and weighed 230 lbs.  The examiner noted 
that the veteran was exercising three times weekly, and and 
had managed to lose 10 pounds.  The diagnosis was essential 
hypertension.

In his notice of disagreement received in September 2003, the 
veteran stated that he has a current and valid diagnosis of 
hypertension and that during service he developed the newly 
recognized conditions of "pre-hypertension" and 
"hypertension stage 1", citing guidelines from the Seventh 
Report of the Joint National Committee on Prevention, 
Detection, Evaluation, and Treatment of High Blood Pressure.  
In his substantive appeal received in April 2004, the veteran 
stated that the ultimate diagnosis of hypertension began 
while he was on active duty.  He further stated that the 
elevated blood pressure readings taken over the span of his 
career show a consistent pattern of pre-hypertension and 
hypertension stage 1, which ultimately led to his current 
diagnosis of hypertension.  

The RO referred the veteran for an opinion by a cardiology 
specialist in March 2004.  The physician who conducted the 
review stated that the claims file had been reviewed, and 
specifically indicated that the service medical records had 
been examined.  The reviewer noted that, from his review of 
available records, the veteran had blood pressure readings of 
142/86 in May 1996, 140/94 in July 1998, and 140/88 in 
September 1999.  The reviewer noted that other records over 
the course of time from 1975 through 1999 do not show any 
elevated blood pressure despite multiple interventions with 
healthcare personnel.  He further noted that the blood 
pressure readings which were elevated appeared to be 
associated with episodes of illness.  The reviewer responded 
to the veteran's contentions as to the condition of "pre-
hypertension" by commenting that pre-hypertension is not, in 
and of itself, a diagnosis of hypertension, but is considered 
a risk factor for the actual disability of hypertension.  

The medical reviewer summarized the findings by stating that 
the veteran currently carries a diagnosis of hypertension, 
which was made after his retirement from service.  The 
physician further noted that the available records do not 
indicate that a diagnosis of hypertension could have been 
made while the veteran was in active duty status, and 
considered it less than likely that the veteran's current 
hypertension is related to his active military service.  

III.  Legal criteria for service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in active 
military service, or for aggravation of a preexisting injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  There are 
some disabilities, such as cardiovascular disease, including 
hypertension, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year after separation from active military 
service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307, 3.309.

With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

IV.  Analysis

The veteran asserts that service connection for hypertension 
is warranted.  In his notice of disagreement filed in 
September 2003, he contends, in essence, that his service 
medical records establish that he developed pre-hypertension, 
and hypertension stage 1, while serving on active duty, 
which, in turn, establishes that his current diagnosis of 
hypertension is service connected.  

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against the 
grant of service connection for hypertension.  The service 
medical records show that the veteran had some elevated blood 
pressure readings during service.  There was, however, no 
diagnosis of hypertension, and the veteran's elevated blood 
pressure readings were sporadic in that they did not remain 
chronically elevated.  

Under VA regulations, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater with a 
diastolic blood pressure of less than 90mm.  38 U.S.C.A. 
§ 4.104, Diagnostic Code 7101 (2004).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
Id.  The Board notes that during service the veteran had two 
blood pressure readings that meet the required level to be 
considered hypertensive.  A July 1998 service medical record 
shows a blood pressure reading of 140/94, and a September 
1999 dental examination shows a blood pressure reading of 
120/90.  However, the Board notes that these readings were 
not accompanied by a diagnosis of hypertension, and they do 
not fully meet the VA's definition of hypertension in that 
additional confirming readings were not taken two or more 
times on at least three different days.  

In addition, there are no medical records in the claims file 
that document the veteran's blood pressure within the first 
year of his discharge from service.  A July 2002 private 
medical record shows a blood pressure reading of 150/100 with 
a diagnosis of hypertension.  This is the first time that 
hypertension was objectively diagnosed by a medical 
professional.  Therefore, there is no objective and/or 
competent evidence of hypertension in service, and no 
documented manifestation of such within one year following 
the veteran's retirement from service.  

While the Board recognizes the evidence of both elevated and 
normal-range blood pressure readings during service, the 
physician who conducted the March 2004 VA review of the 
veteran's records stated that the elevated blood pressure 
readings were all associated with episodes of illness.  He 
went on to say that illness can frequently elevate a person's 
blood pressure for a temporary period of time, but that, 
without continuous elevation of blood pressure readings, the 
diagnosis of hypertension cannot be established.  The 
physician further commented as follows:

The veteran at the present time carries a 
diagnosis of hypertension which was made after 
separation from the service.  However, available 
records do not indicate a diagnosis of 
hypertension could have been made while the 
veteran was in active duty status.  Based on 
this review, it is considered less likely as not 
this veteran's hypertension is related to his 
active military duty.  

The veteran contends that the examiner's statement regarding 
the circumstances of the elevated readings is inaccurate 
because not every elevated blood pressure reading in service 
was associated with some type of illness, and that therefore 
the Board must find in his favor based upon the reasonable-
doubt provision of 38 C.F.R. § 3.102.  The benefit-of-the 
doubt provision states that when, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  The Board recognizes that not every elevated 
reading in the record is associated with illness, but notes 
that several of the readings are, in fact, associated with 
episodes of illness, as noted by the VA medical reviewer.  
The Board, however, considers the reviewer's opinion and 
findings credible and probative, as they are based upon his 
review of the claims file and the application of sound 
medical judgment.  The Board also notes that there is no 
competent medical opinion in the claims file to refute the VA 
examiner's opinion.

The Board recognizes that the veteran sincerely believes that 
he suffered from pre-hypertension and hypertension stage 1 
while in service, and they are related to his current 
diagnosis of hypertension.  We must point out that there is 
no indication that he has the requisite professional 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As discussed above, the Board 
does not doubt that the pre-hypertension and hypertension 
stage 1 conditions may be precursors to an actual 
hypertensive disorder, and, in that sense, they are related 
to the present disorder.  Nevertheless, the physician who 
rendered the March 2004 medical opinion after review of the 
claims file acknowledged that pre-hypertensive individuals 
are at increased risk for progression to hypertension but 
noted that pre-hypertension is not, in and of itself, a 
diagnosis of hypertension, but is, instead, considered a risk 
factor. 

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's currently diagnosed hypertension is causally 
related to service.  The record does not show that the 
disorder of hypertension was present in service or within the 
first post-service year.  Thus, the preponderance of the 
evidence is against granting service connection, either on a 
direct or presumptive basis, and, as a result, the benefit-
of-the-doubt doctrine is not for application.  See Gilbert, 1 
Vet. App. at 55.


ORDER

Service connection for hypertension is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


